DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	In the amendment filed on 6/20/2022, claims 1-5 and 11 have been amended. Claims 15-17 have been added. The currently pending claims considered below are claims 1-17.


Information Disclosure Statement
	Initialed and dated copy of IDS form, filed 7/6/2022, is attached to the instant
office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Graefe et al. (US Publication 2010/0082599 A1) and Jindal et al. (US Publication 2019/0303475 A1) teach analogous art to the instant application, that of query processing. Graefe more specifically teaches predicting query performance utilizing machine learning techniques on query workloads. Jindal more specifically teaches predicting output cardinality of received query workloads. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 6/20/2022 and the IDS forms filed 7/6/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Graefe in view of Jindal teaching a method of predicting query cardinality based on machine learning techniques, but does not explicitly indicate applying a machine learning model to received queries to estimate a containment rate representing a rows in execution results of each of the pair of queries, as disclosed in independent claim 1 and similarly in independent claims 4, 5, and 11.
The feature of estimating a containment rate is disclosed in claim 1, that recites “applying said a trained machine learning (ML) model to the pair of target queries, to estimate a containment rate, between said representing a percentage of rows in an execution result of a first query of the target pair of queries, that are also included in an execution result of the second query of the target pair of queries, over said database.”, as recited in claim 1, and similarly in claims 4, 5, and 11. Consequently, independent claims 1, 4, 5, and 11 and dependent claims 2-3, 6-10, and 12-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gotmanov (US Publication 2020/0089684 A1)
Sakamuri (US Publication 2020/0065413 A1)
Bell (US Publication 2019/0005044 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168